                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                              CASE NO. 5:21-CV-00107-M

 WEST SHORE HOME, LLC,                            )
                                   Plaintiff,     )
                                                  )
 V.                                               )
                                                  )         PRELIMINARY INJUCTION
 NEIL WENZ, JACQUELINE WENZ, and                  )
 EAST COAST SHOWER AND BATH,                      )
 LLC,                                             )
                        Defendants.               )

       This matter is before the court on the Plaintiff West Shore Home, LLC 's ("Plaintiff' or

"West Shore") Motion for Temporary Restraining Order and Preliminary Injunction [DE-2]

("Motion") against Defendants Neil Wenz, Jacqueline Wenz, and East Coast Shower and Bath,

LLC ("Defendants"). The court denied the Motion in part as to the request for a temporary

restraining order and set the request for preliminary injunction for hearing [DE-6]. Upon

consideration of Plaintiffs Verified Complaint [DE-1], Plaintiffs Motion and supporting

documents, oral argument of both counsel for the Plaintiff and counsel for the Defendants at the

hearing on the Motion [DE-20], and for good cause shown, the Motion is GRANTED IN PART

as to the request for preliminary injunction.

       In order to obtain a preliminary injunction, the movant must show "(1) that he is likely to

succeed on the merits; (2) that he is likely to suffer irreparable harm in the absence of preliminary

relief; (3) that the balance of equities tips in his favor; and (4) that an injunction is in the public

interest." Blackwell v. Wynn , No. 5:18-CT-3147-BO, 2019 WL 5108136, at *2 (E.D.N.C. Oct. 11 ,

2019) (citing Winter v. Natural Resources Def ense Council, Inc., 555 U.S. 7, 20 (2008)). The

Plaintiff has met its burden. Pursuant to Federal Rule of Civil Procedure 65(d)( l ), the court sets




                                                   1
           Case 5:21-cv-00107-M Document 21 Filed 03/11/21 Page 1 of 8
forth below (1) the reasons for issuing this Preliminary Injunction, (2) its specific terms, and (3)

the acts being restrained.


       I.       The Reasons for Issuing this Preliminary Injunction


       Plaintiff has made the following allegations by Verified Complaint [DE-1]:

        1.        Defendant Neil Wenz ("Wenz") was formerly employed by West Shore as an

Installation Manager.

       2.         During his employment with West Shore, Wenz was granted access to West

Shore's Customer Relationship Management ("CRM") platform, Salesforce.org ("Salesforce").

West Shore's confidential, proprietary information and/or trade secret information, which

included, but was not limited to, West Shore's contact information for existing and potential

customers, the specifications for proposals given to existing and potential customers, and the

amounts bid to perform services for those customers as well as its costs, was captured within

Salesforce (hereinafter collectively referred to as the "Confidential Information and Trade

Secrets").

        3.        On September 4, 2020, West Shore terminated Wenz's employment for

workplace violations.

       4.         Wenz immediately began working for a company he owns with his wife,

Jacqueline Wenz ("Mrs. Wenz") (with Wenz, the "Wenzs"), East Coast Shower and Bath, LLC

("ECSB"). ECSB, like West Shore, provides bathroom remodeling for customers throughout

North Carolina.




                                                 2
             Case 5:21-cv-00107-M Document 21 Filed 03/11/21 Page 2 of 8
       5.        Almost immediately after his termination from West Shore on September 4,

2020, Wenz and/or Mrs. Wenz accessed West Shore' s Salesforce data without West Shore' s

knowledge or authorization.

       6.        Beginning in March 2021 , West Shore became aware through its potential

customers that Wenz was gaining access to and using West Shore' s Confidential Information and

Trade Secrets, including, but not limited to, information housed within Salesforce.

       7.         Several customers reached out to West Shore, to inform it that following

an appointment with a West Shore employee (a Design Consultant), ECSB contacted them to

inquire about the project. ECSB had information about the customers' proposed project with West

Shore that it would not have had, but for having information from West Shore' s CRM

platform, Salesforce, including but not limited to, contact information for existing and potential

customers, the specifications for proposals given to existing and potential customers, and the

amounts bid to perform services for those customers.

       8.        At least one customer advised West Shore that she had not solicited ECSB, and

that she did not engage in any online activity (such as visiting the websites that connect

homeowners with local businesses), that would have provided her information to ECSB.

Nonetheless, ECSB had the customer' s information.

       9.        Around the same time, a former West Shore employee who went to work for

ECSB, Jacob Peffley ("Mr. Peffley"), came forward with troubling information about the activities

of the Defendants.

       10.       More specifically, Mr. Peffley informed West Shore that while working for

ECSB, he witnessed a then-current West Shore employee delivering West Shore installation

products and materials to an installation job being completed for ECSB.



                                                3
             Case 5:21-cv-00107-M Document 21 Filed 03/11/21 Page 3 of 8
       11.       Mr. Peffley further advised West Shore of information that led West Shore to

believe that Defendants were accessing Salesforce, the CRM platform used by West Shore.

       12.       Following Mr. Peffley' s report, West Shore immediately took steps to bar Wenz's

access to Salesforce and began an investigation. As part of the investigation, West Shore' s Chief

Technology Officer, Daniel Fisher ("Mr. Fisher"), was able to identify the Internet Protocol

address ("IP address") utilized by Wenz when accessing West Shore' s network remotely during

the term of his employment with West Shore. Mr. Fisher then searched West Shore' s access

records for the IP address associated with Wenz for the period after his separation from

employment on September 4, 2020. From that search, Mr. Fisher determined that the IP address

associated with Wenz was in fact being utilized to access West Shore' s Salesforce system on a

regular basis during the period approximately two hours after his separation of employment with

West Shore and through March 3, 2021.

       13.       Defendants are now directly competing with West Shore in the highly

competitive home remodeling industry with knowledge of West Shore' s Confidential Information

and Trade Secrets obtained through their unauthorized access of West Shore' s CRM platform

Salesforce.

       14.       Furthermore, given Defendants' actions to date, it is possible that they will

continue to improperly access, disclose, use, or otherwise exploit West Shore' s Confidential

Information and Trade Secrets for the benefit of ECSB.

       15.        The Wenzs remain employed by ECSB and ECSB is still performing home

remodeling projects.

       16.        If Defendants remain in possession of West Shore' s Confidential Information and

Trade Secrets, they may be able to use this information for their individual and collective benefit.



                                                 4
             Case 5:21-cv-00107-M Document 21 Filed 03/11/21 Page 4 of 8
       Based on the allegations outlined above and the Verified Complaint [DE-1] and supporting

documents, incorporated herein by reference, the court makes the following findings that support

the issuance of this Preliminary Injunction:

       17.       West Shore is likely to succeed on the merits of its Computer Fraud and Abuse

Act claim because Defendants have accessed West Shore's information housed in Salesforce,

without authorization, including the contact information for existing and potential customers,

the specifications for proposals given to existing and potential customers, the amounts bid to

perform services for those customers, and West Shore's anticipated costs for the projects.

       18.       West Shore is likely to succeed on the merits of its Defend Trade Secrets Act and

North Carolina Trade Secrets Protection Act claims because Defendants have misappropriated

West Shore' s "Trade Secrets" in violation of those statutes.

       19.        West Shore is likely to succeed on the merits of its Conversion claim against

Defendants because they unlawfully accessed West Shore' s Confidential Information and Trade

Secrets and unlawfully obtained West Shore' s physical property and materials and are using

such items for a purpose other than in West Shore' s interest.

       20.        West Shore is likely to succeed on the merits of its Tortious Interference with

Prospective Economic Relations claim against Defendants because Defendants improperly

accessed West Shore's Confidential Information and Trade Secrets and then used that

information to compete with West Shore in an attempt to divert business to ECSB .

       21.        West Shore is likely to succeed on the merits of its North Carolina Unfair and

Deceptive Trade Practices Act claim against Defendants because they unlawfully acquired West

Shore' s Confidential Information and Trade Secrets and are using such information to gain a

competitive advantage.



                                                 5
             Case 5:21-cv-00107-M Document 21 Filed 03/11/21 Page 5 of 8
       22.        West Shore is likely to succeed on the merits of its claim for Conspiracy against

the Wenzs because Wenz engaged in unlawful activity and Mrs. Wenz knew of the same and

helped facilitate or encourage Wenz's conduct.

       23.        West Shore will suffer immediate and irreparable harm if Defendants'

misappropriation and use of West Shore's Confidential Information and Trade Secrets are not

immediately enjoined.

       24.        West Shore is likely to continue to suffer irreparable harm because West Shore

has presented evidence that its former employee acted to unlawfully take and use its confidential,

proprietary, and trade secret information with participation by his wife and co-worker, Mrs. Wenz,

for the use and benefit of ECSB.

       25.        Enjoining Defendants' from prospective unlawful conduct will not cause harm to

Defendants. Defendants will merely be placed in the position of a lawful status quo.

       26.         Granting an injunction is consistent with the public interest of fair competition,

protecting contractual relationships, and preserving parties' trade secrets.


       II.       The Specific Terms of and Acts Being Restrained by this Preliminary
                 Injunction
       For the purposes of this Preliminary Injunction, West Shore's Confidential Information

and Trade Secrets is as defined in paragraph 2 above. The specific terms of and the acts being

restrained by this Preliminary Injunction are as follows:

       27.         Defendants shall immediately cease any access to West Shore's Salesforce CRM.

       28.         Defendants shall be prohibited from using any information received to date from

West Shore's Salesforce CRM.

        29.        On or before March 25 , 2021, Defendants shall return and deliver to West Shore

any of West Shore' s Confidential Information and Trade Secrets within Defendants' current

                                                  6
              Case 5:21-cv-00107-M Document 21 Filed 03/11/21 Page 6 of 8
possession in any format, e.g., paper or electronic, and any other property belonging to West Shore

taken without permission.

       30.       Defendants shall immediately return and deliver to West Shore any physical

products or materials illegally received from Donte Watkins or any other employee of West Shore

and any other tangible property belonging to West Shore taken without permission. Products for

which Defendants paid fair-market value are exempted from this Preliminary Injunction.

       31.       Defendants are prohibited from use of West Shore' s Confidential Information

and Trade Secrets in furtherance of ECSB ' s business or in any other manner. However, this

Preliminary Injunction does not preclude ECSB from engaging in business obtained through

independent leads. Nor is it designed to preclude Defendants use of common knowledge in the

industry, specifically a cost-plus pricing strategy, or knowledge or skills acquired independent of

West Shore.

       32.       Until further order, Defendants are hereby enjoined from misappropriating,

using, or disclosing to any person or entity West Shore' s Confidential Information and Trade

Secrets other than for purposes of this litigation.

       33.       Pursuant to Federal Rule of Civil Procedure 65(c), the court has considered the

issue of security. Neither party sought to be heard on the issue and the court in its discretion will

waive the requirement at this stage, finding that the gravity of the potential harm to the Defendants

of enjoining illegal behavior is negligible.

       34.       This Preliminary Injunction shall continue in effect until further order of the

court. The court will entertain motions to amend the terms of this Preliminary Injunction.




                                                  7
             Case 5:21-cv-00107-M Document 21 Filed 03/11/21 Page 7 of 8
       Furthermore, the parties are DIRECTED to meet and confer regarding ECSB's ongoing

contracts that may fall within the scope of this Preliminary Injunction to ensure adequate

compliance herewith.

       SO ORDERED this the /,;t;ay of March, 2021.




                                          21CM.,_,,.,,. r
                                          RICHARD E. MYERS II
                                          CHIEF UNITED STATES DISTRICT JUDGE




                                            8
          Case 5:21-cv-00107-M Document 21 Filed 03/11/21 Page 8 of 8
